DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/247,817 filed 
12/23/2020.

Claims Status
2.	This office action is based upon claims received on 12/23/2020, which replace all prior or other submitted versions of the claims.
	- Claims 1-30 are pending.
- Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  means for transmitting, means for selectively switching, means for receiving in claim(s) 29, 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 29, 30 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 2; ¶0034-¶0046.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

6.	Claims 1 – 4, 7-8, 14, 16-19, 22-23, 27-30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US-20200288434-A1) referenced hereafter as “Choi”.
Regarding Claim 1. Choi discloses: A first user equipment (UE) for wireless communication (Choi Fig. 9 & ¶0099: ….the first terminal shown in FIG. 9...; Fig 2 & ¶004….User Equipment (UEs) 231 through 236…; FIG. 3 &¶0052-¶0053…a communication node constituting a cellular communication system; NOTE: First Terminal node i.e. such as user equipment UE, constituting a communication system), 
comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (Choi – FIG. 3 & ¶0053 node 300 may include at least one processor 310, a memory 320, and a transceiver 330; ¶0055 processor 310 … configured to execute at least one instruction stored in ….memory 320 and the storage device 360…processor 310 … or a dedicated processor on which methods …. are performed: NOTE: processor(s) coupled to at least one memory executing instructions to perform methods and operations) 
configured to: transmit (Choi – FIG. 9 depicted S712 & ¶0099…. a switching method of BWPs for sidelink communication…While SL communication is performed between the first terminal and the second terminal, the first terminal….configured to determine whether to perform a switching operation of the SL BWP (e.g., active SL BWP) used for the SL communication …; ¶0107 (ln 10-11)  …first terminal …configured to transmit the BWP switching request message to the second terminal using the current SL BWP (e.g., initial SL BWP) (S712); NOTE: transmit a BWP switching request message to the second terminal), to a second UE (Choi – FIG. 9 depicted S712 & ¶0107 …See above; NOTE: transmit a BWP switching request message to a second terminal) in a sidelink communication with the first UE (Choi - FIG. 9 & ¶0099  See above; NOTE: the first terminal i.e. UE, while in active side link communication with second terminal i.e. UE  can determine whether to perform BWP switching), 
an indication to switch from utilizing a first sidelink bandwidth part (SL-BWP) to utilizing a second SL-BWP (Choi – FIG. 9 depicted S712, S713 & ¶0099 See above; ¶0106…in response to determining that….switching of the current SL BWP is necessary, …switching procedure of the SL BWP….performed…the first terminal … configured to select a new SL BWP … (S711)…The new SL BWP may be selected based on an SL communication quality…..; ¶0107 See above; ¶0109 ….second terminal….configured to identify the configuration information of the new SL BWP included in the BWP switching request message, and ….configure the new SL BWP based on the configuration information. The second terminal….configured to transmit a BWP switching response message indicating that the configuration of the new SL BWP is completed to the first terminal using the current SL BWP (S713);  NOTE: first terminal i.e. transmits a BWP switching request message i.e. an indication to switch sent on current BWP (from the utilizing current or first BWP) for a second terminal to select as included in the indication a new SL BWP i.e. to switch to utilizing a second BWP different from the first, where the second terminal upon receipt of the indication is configured to identify and configure the new SL BWP  and accordingly transmit a BWP switching response message indicating that the configuration of the new SL BWP is completed ); 
and selectively switch from utilizing the first SL-BWP to utilizing the second SL-BWP (Choi - FIG. 9 depicted S712, S713 & ¶0099 See above; ¶0106…See above.; ¶0107 See above; ¶0109 See above; ¶0111…. the first terminal and the second terminal may be configured to perform the SL communication using the new SL BWP (S714); NOTE: The first terminal i.e. UE sends switching indication to second terminal i.e. UE, in response the second UE responds positively acknowledging completion of Switching at S713 utilizing the first BWP, and in S714 first UE and second UE selectively switch from utilizing the first BWP to perform communication utilizing the second BWP) based at least in part on receiving a positive acknowledgment message from the second UE (Choi - FIG. 9 depicted S712, S713, S714  & ¶0099 See above; ¶0106…See above.; ¶0107 See above; ¶0109 See above; ¶0111… See above; NOTE: The first terminal i.e. UE sends switching indication to second terminal i.e. UE, in response the second UE responds positively acknowledging completion of Switching at S713 utilizing the first BWP, and in S714 first UE and second UE selectively switch from utilizing the first BWP to perform communication utilizing the second BWP).  

Regarding Claim 2. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors are further configured to: receive the positive acknowledgment message from the second UE utilizing the first SL-BWP (Choi - FIG. 9 depicted S712, S713 & ¶0099 See claim 1; ¶0106 See claim 1; ¶0107 See claim 1; ¶0109 See claim 1; ¶0111 See claim 1; NOTE: The first terminal i.e. UE sends switching indication to second terminal i.e. UE, in response the second UE responds positively acknowledging completion of Switching at S713 utilizing the first BWP, where upon receipt of the Second UE acknowledgement response by the first UE, in S714 first UE and second UE selectively switch from utilizing the first BWP to perform communication utilizing the second BWP).  

Regarding Claim 3. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors (Choi – FIG. 3 & ¶See Claim1 ; ¶0055 See claim 1 ; NOTE: processor(s) coupled to at least one memory executing instructions to perform methods and operations), when selectively switching, are configured to switch from utilizing the first SL-BWP to utilizing the second SL-BWP based at least in part on a gap duration of time after transmitting the indication (Choi – FIG. 9 & ¶0107 (ln 1-8, 10-11) See claim 1.… first terminal … configured to generate a BWP switching request message including configuration information of the new SL BWP. The configuration information of the new SL BWP may include an index of the new SL BWP and information on a valid time interval of the new SL BWP. The information on the valid time interval may include one or more of a starting time, a length (e.g., duration), and an ending time of the new SL BWP; NOTE: The BWP switching request message i.e. the indication includes at least a start time of the second bandwidth part, i.e., when selectively switching from the utilizing the first BWP to utilizing the second BWP, the first UE after sending the indication to switch, can only start communication with the second UE based upon a time gap from after the sending of the indication to the start time configured for the second BWP).

Regarding Claim 4. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the first SL-BWP is an active SL-BWP being utilized by the first UE and the second UE for the sidelink communication (Choi – FIG. 7 S709, FIG. 9 depicted S712 (Current SL BWP) & ¶0099…. See claim1 ; ¶0107 (ln 10-11) See claim 1 ; NOTE: transmit by the first UE on the current BWP (i.e. first BWP) a BWP switching request message to the second terminal, where the first BWP is already active i.e. an active SL BWP utilized by the first UE for SL communication with the second UE).

Regarding Claim 7. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors (Choi – FIG. 3 & ¶See Claim1 ; ¶0055 See claim 1 ; NOTE: processor(s) coupled to at least one memory executing instructions to perform methods and operations), when transmitting the indication, are configured to transmit the indication utilizing a resource associated with the first SL-BWP (Choi - FIG. 9 depicted S712 & ¶0099 See claim 1….; ¶0107 (ln 10-11)  …first terminal …configured to transmit the BWP switching request message to the second terminal using the current SL BWP (e.g., initial SL BWP) (S712); NOTE: At S 712 the processors of the first UE are configured send i.e. transmit  BWP switching request message i.e. the indication on the active/current BWP i.e. utilizing a resource associated with the first BWP). 
 
Regarding Claim 8. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors (Choi – FIG. 3 & ¶See Claim 1 ; ¶0055 See claim 1 ; NOTE: processor(s) coupled to at least one memory executing instructions to perform methods and operations), when selectively switching, are configured to switch from utilizing the first SL-BWP to utilizing the second SL-BWP after a predetermined duration of time (Choi - FIG. 9 depicted S712, S713 & ¶0099 See Claim 1…. the first terminal may be configured to initiate the switching operation of the SL BWP when one or more of the following conditions are satisfied. ¶0100 Condition #1: the valid time interval of the current SL BWP expires.; ¶0106…See Claim 1; ¶0107 See Claim 1; ¶0109 See Claim1 …. When the current SL BWP is terminated, the second terminal may be configured to transmit the BWP switching response message to the first terminal using the default SL BWP; NOTE: the processors of the first UE are configured to initiate the switching operation and complete switching i.e.  switch from utilizing first BWP to utilizing the second BWP based upon i.e. after a predetermined duration of time associated with the expiry of the valid time interval of the first BWP). 

Regarding Claim 14. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors are further configured to: receive data, other than the positive acknowledgment message, from the second UE prior to an expiration of a gap duration of time (Choi – FIG. 7 & ¶0097 …. The SL communication in the initial SL BWP may be performed within the valid time interval. When the valid time interval expires, the active SL BWP may be switched from the initial SL BWP to the default SL BWP; FIG. 9 & ¶0099 FIG. 9 may be performed after step S709 shown in FIG. 7; NOTE: prior to expiration of valid time interval of first BWP i.e. a gap duration and transmission of positive switching acknowledgement S713, the first UE and Second UE may perform side link communication i.e. exchange data with  first UE). 

Regarding Claim 16. Choi discloses: A method of wireless communication performed by a first user equipment (UE) (Choi Fig. 9 & ¶0099: switching method of BWPs for sidelink communication….the first terminal shown in FIG. 9...), 
(See the rejection of Claim 1, Claim 16 recites similar and parallel features to Claim 1, and Claim 16 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
comprising: transmitting, to a second UE in a sidelink communication with the first UE, an indication to switch from utilizing a first sidelink bandwidth part (SL-BWP) to utilizing a second SL-BWP; and selectively switching from utilizing the first SL-BWP to utilizing the second SL- BWP based at least in part on receiving a positive acknowledgment message from the second UE (See the rejection of Claim 1, Claim 16 recites similar and parallel features to Claim 1, and Claim 16 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 17. Choi discloses: The method of claim 16, 
(See the rejection of Claim 2, Claim 17 recites similar and parallel features to Claim 2, and Claim 17 pertains to a method associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
further comprising: receiving the positive acknowledgment message from the second UE utilizing the first SL-BWP (See the rejection of Claim 2, Claim 17 recites similar and parallel features to Claim 2, and Claim 17 pertains to a method associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18. Choi discloses: The method of claim 16, 
(See the rejection of Claim 3, Claim 18 recites similar and parallel features to Claim 3, and Claim 18 pertains to a method associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
wherein the selectively switching includes switching from utilizing the first SL-BWP to utilizing the second SL-BWP based at least in part on a gap duration of time after transmitting the indication(See the rejection of Claim 3, Claim 18 recites similar and parallel features to Claim 3, and Claim 18 pertains to a method associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate). 

Regarding Claim 19. Choi discloses: The method of claim 16, 
(See the rejection of Claim 4, Claim 19 recites similar and parallel features to Claim 4, and Claim 19 pertains to a method associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the first SL-BWP is an active SL-BWP being utilized by the first UE and the second UE for the sidelink communication (See the rejection of Claim 4, Claim 19 recites similar and parallel features to Claim 4, and Claim 19 pertains to a method associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 22. Choi discloses: The method of claim 16, 
(See the rejection of Claim 7, Claim 22 recites similar and parallel features to Claim 7, and Claim 22 pertains to a method associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein transmitting the indication includes transmitting the indication utilizing a resource associated with the first SL-BWP(See the rejection of Claim 7, Claim 22 recites similar and parallel features to Claim 7, and Claim 22 pertains to a method associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 23. Choi discloses: The method of claim 16, 
(See the rejection of Claim 8, Claim 23 recites similar and parallel features to Claim 8, and Claim 23 pertains to a method associated to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
wherein the switching includes switching from utilizing the first SL-BWP to utilizing the second SL-BWP after a predetermined duration of time(See the rejection of Claim 8, Claim 23 recites similar and parallel features to Claim 8, and Claim 23 pertains to a method associated to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 27. Choi discloses: A non-transitory computer-readable medium storing a set of instructions for wireless communication (Choi – FIG. 2 & ¶0049…. UEs 231 through 236 may include communication nodes located within the vehicles 100 and 110 of FIG. 1, the communication node located within the infrastructure 120 of FIG. 1, the communication node carried by the person 130 of FIG. 1…; FIG. 3 & ¶0053 communication node 300 may include at least one processor 310, a memory 320; ¶0055 processor 310 may be configured to execute at least one instruction stored in at least one of the memory 320 and the storage device 360; NOTE: memory and instructions stored that are executed), 
(See the rejection of Claim 1, Claim 27 recites similar and parallel features to Claim 1, and Claim 27 pertains to a non-transitory computer-readable medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate)the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first user equipment (UE), cause the first UE to: transmit, to a second UE in a sidelink communication with the first UE, an indication to switch from utilizing a first sidelink bandwidth part (SL-BWP) to utilizing a second SL-BWP; and selectively switch from utilizing the first SL-BWP to utilizing the second SL-BWP based at least in part on receiving a positive acknowledgment message from the second UE (See the rejection of Claim 1, Claim 27 recites similar and parallel features to Claim 1, and Claim 27 pertains to a non-transitory computer-readable medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 28. Choi discloses: The non-transitory computer-readable medium of claim 27, 
(See the rejection of Claim 2, Claim 28 recites similar and parallel features to Claim 2, and Claim 28 pertains to a non-transitory computer-readable medium associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate)wherein the one or more instructions further cause the first UE to: receive the positive acknowledgment message from the second UE(See the rejection of Claim 2, Claim 28 recites similar and parallel features to Claim 2, and Claim 28 pertains to a non-transitory computer-readable medium associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 29. Choi discloses: A first apparatus for wireless communication (Choi Fig. 9 & ¶0099: ….the first terminal shown in FIG. 9...; Fig 2 & ¶004….User Equipment (UEs) 231 through 236…; FIG. 3 &¶0052-¶0053…a communication node constituting a cellular communication system; NOTE: First Terminal node i.e. such as user equipment UE or apparatus, constituting a communication system), 
(See the rejection of Claim 1, Claim 29 recites similar and parallel features to Claim 1, and Claim 29 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 29. Where applicable, minor differences between claims are noted as appropriate)comprising: means for transmitting (Choi – FIG. 3 & ¶0053 ….a transceiver 330), to a second apparatus in a sidelink communication with the first apparatus, an indication to switch from utilizing a first sidelink bandwidth part (SL-BWP) to utilizing a second SL-BWP; and means for selectively switching (Choi – FIG. 3 & ¶0053 …. one processor 310, a memory 320, and a transceiver 330 connected to a network for performing communications; ¶0055…processor 310 may be configured to execute at least one instruction stored in at least one of the memory 320 and the storage device 360..a dedicated processor on which methods … are performed; NOTE: Processor executing instructions to perform methods i.e. means for switching ) from utilizing the first SL-BWP to utilizing the second SL-BWP based at least in part on receiving a positive acknowledgment message from the second apparatus(See the rejection of Claim 1, Claim 29 recites similar and parallel features to Claim 1, and Claim 29 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 29. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 30. Choi discloses: The first apparatus of claim 29, 
(See the rejection of Claim 2, Claim 30 recites similar and parallel features to Claim 2, and Claim 30 pertains to an Apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate)
further comprising: means for receiving (Choi – FIG. 3 & ¶0053 ….a transceiver 330) the positive acknowledgment message from the second apparatus (See the rejection of Claim 2, Claim 30 recites similar and parallel features to Claim 2, and Claim 30 pertains to an Apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate). 

Claim Rejections - 35 USC § 103
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li et al. (US-20210306824-A1) referenced hereafter as “Li”.
Regarding Claim 5. Choi discloses: The first UE of claim 1,
furthermore Choi discloses: wherein the one or more processors (Choi – FIG. 3 & ¶See Claim1 ; ¶0055 See claim 1 ; NOTE: processor(s) coupled to at least one memory executing instructions to perform methods and operations), when transmitting the indication, are configured to transmit the indication via a channel (Choi - FIG. 9 depicted S712 & ¶0099…. See claim 1; ¶0107 (ln 10-11) … See claim 1 S712; ¶0107 (ln 21-23)… The BWP switching request message may be transmitted on an SL channel ;  NOTE: transmit a BWP switching request message to the second terminal))
Choi does not appear to explicitly disclose or strongly suggest: a physical sidelink control channel (PSCCH).  
Li teaches: wherein one or more processors (Li -  Fig 15F & ¶0454 … a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad/indicators 128, non-removable memory 130; FIG. 15 G & ¶0464 one or more apparatuses of the communications networks illustrated in FIG. 15A, FIG. 15C, FIG. 15D and FIG. 15E ….embodied….computer readable instructions may be executed within a processor 91, to cause computing system 90 to do work), are configured to transmit the indication via a physical sidelink control channel (PSCCH) (Li -  ¶0133 ….unicast occasions on sidelink may also be semi-persistently allocated and activated or deactivated, or dynamically indicated by …a scheduling UE via its scheduling SCI(s) on sidelink. A unicast occasion may also be … scheduled by either UE of a pair via scheduling SCIs on its NR-PSCCH at the default occasion or current unicast occasion....or active unicast occasion enabled by its NR-PSCCH during unicasting; Fig 14D & ¶0213 … a UE receiving unicast or groupcast message may … switch sidelink bandwidth part accordingly…., a UE monitors the SA SCI for unicast in the control resource pool at the unicast monitoring occasions defined by the unicast Sidelink Control Resource Set (SL-CORESET) within the common sidelink bandwidth part, e.g., SL-BWP-C. After successfully decoding an SA SCI pointing a unicast data allocated in a dedicated sidelink bandwidth part, e.g., SL-BWP-U, the UE may automatically switch to the bandwidth part indicated in the SA SCI based on an SA SCI decoding timer; NOTE: UE monitors SCI such as from another scheduling UE, at unicast monitoring occasions pointing to data on a BWP and transmitting an indication to switch to the BWP, where SCIs are scheduled on NR-PSCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Li, since Li enables reducing signaling overhead and reducing the latency on sidelink, such as transmitter initiated and controlled transmission, or receiver initiated and controlled transmission (Li - ¶0152).

Regarding Claim 20. Choi discloses:  The method of claim 16, 
(See the rejection of Claim 5, Claim 20 recites similar and parallel features to Claim 5, and Claim 20 pertains to a method associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein transmitting the indication includes transmitting the indication via a physical sidelink control channel (PSCCH) (See the rejection of Claim 5, Claim 20 recites similar and parallel features to Claim 5, and Claim 20 pertains to a method associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  

9.	Claims 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Freda et al. (US-20210385694-A1) referenced hereafter as “Freda” (Note: Freda is a 371 of a PCT/US2019/044626 filed Aug 1, 2019.  Accordingly disclosures also find support in PCT/US2019/044626).
Regarding Claim 6. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors, when transmitting the indication, are configured to transmit the indication via a channel (Choi - FIG. 9 depicted S712 & ¶0099…. See claim 1; ¶0107 (ln 10-11) … See claim 1 S712; ¶0107 (ln 21-23)… The BWP switching request message may be transmitted on an SL channel ;  NOTE: transmit a BWP switching request message to the second terminal)). 
Choi does not appear to explicitly disclose or strongly suggest: a physical sidelink shared channel (PSSCH), a medium access control control element (MAC CE), or sidelink control information part 2 (SCI-2),
Freda teaches: configured to transmit the indication via a physical sidelink shared channel (PSSCH), a medium access control control element (MAC CE), or sidelink control information part 2 (SCI-2) (Freda – FIG. 5 & ¶0156…. a BWP change message may be transmitted or received by a WTRU… a WTRU may transmit a BWP change message when the WTRU is configured with one or more sidelink unicast or multicast links… a BWP change message may take any of the following forms: (1) an SCI message transmitted on the original BWP; (2) an SCI message transmitted on the new BWP; (3) an SCI message transmitted at specific (e.g., predefined) times (e.g. on BWP switch slots) to allow other WTRUs to periodically monitor such slots; (4) an RRC message transmitted from one WTRU to another WTRU; and (5) an RRC message or MAC CE transmitted to the network, for example, which can then be forwarded by the network to other WTRUs; NOTE: a first WTRU i.e. UE configured to transmit a BWP change message i.e. an indication to switch from utilizing a first sidelink BWP to utilizing a second side link BWP, where the first UE is configured to transmit the indication taking the form i.e. via an RRC message or MAC CE forwarded to the second WRTU i.e. UE ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Freda, since Freda enables a WTRU to select its current active BWP based on the current calculation of the data rate requirement, and change its current active BWP based on a change in its data rate requirements occurring during operation such as associated with one or more QoS flows or sidelink radio bearers (Freda - ¶0151-¶0152).

Regarding Claim 21. Choi discloses: The method of claim 16, 
(See the rejection of Claim 6, Claim 21 recites similar and parallel features to Claim 6, and Claim 21 pertains to a method associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
wherein transmitting the indication includes transmitting the indication via a physical sidelink shared channel (PSSCH), a medium access control control element (MAC CE), or sidelink control information part 2 (SCI- 2) (See the rejection of Claim 6, Claim 21 recites similar and parallel features to Claim 6, and Claim 21 pertains to a method associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

10.	Claims 9, 11, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of kim et al. (US-20190261406-A1) referenced hereafter as “KIM”.
Regarding Claim 9. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors (Choi – FIG. 3 & ¶See Claim 1 ; ¶0055 See claim 1 ; NOTE: processor(s) coupled to at least one memory executing instructions to perform methods and operations), when selectively switching, are configured to switch from utilizing the first SL-BWP to utilizing the second SL-BWP after a predetermined duration of time (Choi - FIG. 9 depicted S712, S713 & ¶0099 See Claim 1 & Claim 8…. ¶0100 See Claim 1 & Claim 8….; ¶0109 See Claim 1 & Claim 8….; NOTE: the processors of the first UE are configured to initiate the switching operation and complete switching i.e.  switch from utilizing first BWP to utilizing the second BWP based upon i.e. after a predetermined duration of time associated with the expiry of the valid time interval of the first BWP), which is based at least in part on receiving the positive acknowledgment message from the second UE (Choi - FIG. 9 & ¶0109 Claim 1 & Claim 8….; NOTE: switch from utilizing first BWP to utilizing the second BWP based upon i.e. after a predetermined duration of time associated with the expiry of the valid time interval of the first BWP, where when the first BWP terminates i.e. expires, the second UE sends the BWP Switch acknowledgement message to the first UE )
Choi does not appear to explicitly disclose or strongly suggest: based on an amount of time associated with receiving the positive acknowledgment message.  
KIM discloses: configured to switch from utilizing the first SL-BWP to utilizing the second SL-BWP after a predetermined duration of time (KIM FIG. 14 A & 14B ¶0166….when the BWP change information is received, the terminal may transmit a response (e.g., ACK or NACK) for the BWP change information to the base station. When the positive response (i.e., ACK) for the BWP change information is received from the terminal, the base station may determine that the BWP change information is successfully received at the terminal. When the base station does not receive the positive response (i.e., ACK), receives the negative response (i.e., NACK), or does not receive the response for the BWP change information from the terminal within a predetermined time, the base station may assume that the BWP change information is not received at the terminal; NOTE: UE receives a BWP change information for switching from a first BWP to a second BWP based upon which UE responds with an ACK within a set i.e. predetermined time window associated with a positive acknowledgement, where if the predetermined time is exceeded the Base station determines a Negative acknowledgement is received ), which is based at least in part on an amount of time associated with receiving the positive acknowledgment message (KIM FIG. 14 A & 14B ¶0166 See above; NOTE: UE responds with an ACK within a set i.e. predetermined time window associated with a positive acknowledgement, where if the predetermined time is exceeded the Base station determines a Negative acknowledgement is received, i.e. the positive Acknowledgement is based upon receiving ACK within a time duration i.e. amount of time that is predetermined and set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of KIM, since KIM enables BWP changing procedures where the reliability of the communication system may not be deteriorated (KIM  - ¶0167).

Regarding Claim 11. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors are configured to: transmit the indication to the second UE 
Choi does not appear to explicitly disclose or strongly suggest: further configured to: re-transmit the indication when the positive acknowledgment message is not received from the UE.
KIM teaches: further configured to: re-transmit the indication when the positive acknowledgment message is not received from the UE (Kim ¶0166 See Claim 9 ….When the base station does not receive the positive response (i.e., ACK), receives the negative response (i.e., NACK), or does not receive the response for the BWP change information from the terminal within a predetermined time, the base station may assume that the BWP change information is not received at the terminal…In this case, the base station may request the BWP change by retransmitting the BWP change information or transmitting new BWP change information to the terminal; NOTE: UE receives a BWP change information for switching from a first BWP to a second BWP based upon which UE responds with an ACK within a set i.e. predetermined time window associated with a positive acknowledgement, where if the ACK is not received in a certain time duration, the BWP change information is re-transmitted to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of KIM, since KIM enables BWP changing procedures where the reliability of the communication system may not be deteriorated (KIM  - ¶0167).

Regarding Claim 24. Choi discloses: The method of claim 16, 
(See the rejection of Claim 9, Claim 24 recites similar and parallel features to Claim 9, and Claim 24 pertains to a method associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
wherein the switching includes switching from utilizing the first SL-BWP to utilizing the second SL-BWP after a predetermined duration of time, which is based at least in part on an amount of time associated with receiving the positive acknowledgment message from the second UE(See the rejection of Claim 9, Claim 24 recites similar and parallel features to Claim 9, and Claim 24 pertains to a method associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 26. Choi discloses:  The method of claim 16, 
(See the rejection of Claim 11, Claim 26 recites similar and parallel features to Claim 11, and Claim 26 pertains to a method associated to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate)
further comprising: re-transmitting the indication to the second UE when the positive acknowledgment message is not received from the second UE(See the rejection of Claim 11, Claim 26 recites similar and parallel features to Claim 11, and Claim 26 pertains to a method associated to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate).

11.	Claims 10, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li et al. (US-20190082425-A1) referenced hereafter as “Li2”.
Regarding Claim 10. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors are further configured to: map a communication with a resource(Choi - FIG. 9 depicted S712, S713 & ¶0099 See claim 1; ¶0106 See claim 1; ¶0107 See claim 1; ¶0109 See claim 1; ¶0111 See claim 1; NOTE: The first terminal i.e. UE sends switching indication to second terminal i.e. UE, in response the second UE responds positively acknowledging completion of Switching at S713 utilizing the first BWP i.e. a resource on the first BWP is mapped to the response communication), associated with the first SL-BWP (Choi - FIG. 9 depicted S712, S713 & ¶0099 See claim 1; ¶0106 See claim 1; ¶0107 See claim 1; ¶0109 See claim 1; ¶0111 See claim 1; NOTE: In response the second UE responds positively acknowledging completion of Switching at S713 utilizing the first BWP), utilized to receive the positive acknowledgment message (Choi - FIG. 9 depicted S712, S713 & ¶0099 See claim 1; ¶0106 See claim 1; ¶0107 See claim 1; ¶0109 See claim 1; ¶0111 See claim 1; NOTE: In response the second UE responds positively acknowledging completion of Switching at S713 utilizing the first BWP, i.e. a resource from the first BWP utilized to receive the acknowledgement from the second UE).
Choi does not appear to explicitly disclose or strongly suggest: a communication associated with the second BWP.
Li2 teaches: further configured to: map a communication associated with the second BWP with a resource (Li2 –Fig. 6 & Fig. 10 & ¶0086 ….UE 602 may communicate with the BS 604 using a first BWP 1002 (denoted as BWP1 in FIG. 10)…. BS 604 …transmit a BWP configuration command 1004 to switch from BWP1 1002 to BWP2 1006…. amount of resources….available for transmitting the corresponding BWP ACK may be different after BWP switching… BWP2 provides a wider bandwidth; ¶0087…. UE 602 may transmit the ACK for the BWP configuration command after BWP switching… UE may use….resources 1008 of BWP2 1006 to transmit the ACK; ¶0088… In another aspect of the … the UE 602 may transmit the ACK for the BWP configuration command before BWP switching…the UE may use the UCI resources of BWP1 1002 to transmit the ACK; NOTE: a UE node receives BWP switching command from transmitting Base station node to switch from BWP1 to BWP2, where in response the UE node transmits an ACK response communication to the transmitting node after switching on a BWP 2 resource, i.e. the Base station node receives UE response communication by mapping an ACK communication with a resource associated with the BWP2), associated with the first BWP (Li2 – Fig. 6 & Fig. 10 & ¶0086 See above; ¶0087….See above; NOTE: the Base station node receives the ACK response communication mapped to BWP2 associated with the Switching command on the BWP1 ), utilized to receive the positive acknowledgment message (Li2 – Fig. 6 & Fig. 10 & ¶0086 See above; ¶0087….See above; NOTE: the communication mapped to the BWP2 resource is utilized to receive a ACK response to the initial BWP switching command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Li2, since Li2 enables uplink-based mobility framework and improves the efficiency of both UE and network, since the number of mobility messages exchanged between the UE and the network may be reduced (Li2  - ¶0046).

Regarding Claim 25. Choi discloses:  The method of claim 16, 
(See the rejection of Claim 10, Claim 25 recites similar and parallel features to Claim 10, and Claim 25 pertains to a method associated to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
further comprising: mapping a communication associated with the second SL-BWP with a resource, associated with the first SL-BWP, utilized to receive the positive acknowledgment message(See the rejection of Claim 10, Claim 25 recites similar and parallel features to Claim 10, and Claim 25 pertains to a method associated to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).

12.	Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Park et al. (US-20200351866-A1) referenced hereafter as “Park”.
Regarding Claim 12. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors are further configured to: receive the positive acknowledgment message via a sidelink channel (Choi – FIG. 9 & ¶0109 See claim 1; ¶0109 (ln 15-16)… The BWP switching response message may be transmitted on an SL channel; NOTE: The positive Acknowledgement of S713 is received by first UE via a SL channel ).
Choi does not appear to explicitly disclose or strongly suggest: a physical sidelink control channel (PSCCH)
Park teaches: configured to: receive the positive acknowledgment message via a physical sidelink control channel (PSCCH) (Park FIG. 10 & ¶0133 … a transmitting UE (UE1) transmits three data transmissions to a receiving UE (UE2), and then the receiving UE generates HARQ ACK/NACK information in response to the transmissions, this may be bundled and transmitted over a PSCCH; NOTE: A first UE receives at least an ACK (positive acknowledgement) from a second UE on a PSCCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Park, since Park  enables data transmission stability via HARQ ACK/NACK transmission, where overhead is further reduced by bundling and transmitting the corresponding ACK/NACK on PSCCH (KIM  - ¶0132).

13.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hong et al. (US-20200007297-A1) referenced hereafter as “Hong”.
Regarding Claim 13. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors are further configured to: receive the positive acknowledgment message via a sidelink channel (Choi – FIG. 9 & ¶0109 See claim 1; ¶0109 (ln 15-16)… The BWP switching response message may be transmitted on an SL channel; NOTE: The positive Acknowledgement of S713 is received by first UE via a SL channel ). 
Choi does not appear to explicitly disclose or strongly suggest: a physical sidelink shared channel (PSSCH)
 Hong discloses: configured to: receive the positive acknowledgment message via a physical sidelink shared channel (PSSCH) (Hong – FIG. 7 A & ¶0024, ¶0101... an HARQ ACK/NACK signal is piggybacked and transmitted on a PSSCH; NOTE: a transmission UE is configured to receive an ACK (positive ack) via a PSSCH from a reception UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Hong, since Hong enables an improved subframe structure in order to support the transmission and reception of an HARQ ACK/NACK signal (Hong  - ¶0098).

14.	Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi et al. (US-20200328865-A1) referenced hereafter as “Choi2”.
Regarding Claim 15. Choi discloses: The first UE of claim 1, 
furthermore Choi discloses: wherein the one or more processors, when transmitting the indication to the second UE, are configured to transmit the indication to a third UE in sidelink communication with the first UE (Choi - FIG. 7 & ¶0097 …. The SL communication between the first terminal and the second terminal may be performed in a broadcast scheme, a multicast scheme, a groupcast scheme, or a unicast scheme. The SL communication in the initial SL BWP may be performed within the valid time interval. When the valid time interval expires, the active SL BWP may be switched from the initial SL BWP to the default SL BWP; FIG. 9 & ¶0099 FIG. 9 may be performed after step S709 shown in FIG. 7….. step S710 may be performed by one or more terminals among terminals participating in the SL communication. …the first terminal may be configured to initiate the switching operation of the SL BWP when one or more of the following conditions are satisfied…. [0101] Condition #2: a transmission scheme (e.g., groupcast scheme) different from a transmission scheme (e.g., unicast scheme) currently supported by the SL BWP is required to be used. [0102]; NOTE: switching from BWP with broadcast, multicast, group cast enabled for first BWP and Second BWP, i.e. first UE can broadcast BWP message or indication to one or more second UEs including a third UE in SL communication with first UE).  
Assuming arguendo Choi does not appear to explicitly disclose or strongly suggest: wherein the one or more processors, when transmitting the indication to the second UE, are configured to transmit the indication to a third UE in sidelink communication with the first UE
Choi2 teaches: wherein the one or more processors, when transmitting the indication to the second UE (Choi2-FIG. 7A & ¶0103….terminals (e.g., terminal #1, terminal #2, . . . , terminal # n) … configured to perform groupcast sidelink communication using the SL BWP(s) (S707); FIG. 7B S711 & ¶0104…. switching of the active SL BWP or addition of a new active SL BWP may be required…. terminal #1 …configured to select another SL BWP(s) other than the currently active SL BWP …..terminal #1 may be configured to transmit a message including information (e.g., SL BWP index) indicating the selected SL BWP(s) to the participating terminals (e.g., terminal #2, . . . , terminal # n)…the message may be sidelink control information (SCI); ¶0105 participating terminals … configured to obtain the information indicating the SL BWP other than the currently active SL BWP …. based on the message received from the terminal #1….. participating terminals ….configured to switch the active SL BWP to the SL BWP selected by the terminal #1 and perform the groupcast sidelink communication in the switched SL BWP; FIG. 7B S711 & ¶0117… terminal #1 may be configured to generate a sixth message including reconfiguration information of the SL BWP(s), and transmit the sixth message to the participating terminals (S711); NOTE: terminal 1 i.e. first UE in communication with terminal 2 second UE and terminal n third or more UE on first BWP transmits a message including information (e.g., SL BWP index) indicating the selected SL BWP(s) (including such as a BWP reconfiguration message S711) i.e. an indication to second UE and third UEs for the purposes of switching the active SL BWP to the selected SL BWP), are configured to transmit the indication to a third UE in sidelink communication with the first UE (Choi2 – FIG. 7A & ¶0103); FIG. 7B S711 & ¶0104; ¶0105;FIG. 7B S711 & ¶0117….See above; NOTE: transmits a message including information (e.g., SL BWP index) indicating the selected SL BWP(s) (including such as a BWP reconfiguration message S711) i.e. an indication to second UE and third UEs for the purposes of switching the active SL BWP to the selected SL BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Choi2, since Choi2 enables configuration and reconfiguration of SL BWPs for groupcast sidelink communication, and transmit configuration and reconfiguration information of the SL BWPs to participating terminals allowing resources to be efficiently used in sidelink communication, and thereby improving performance of the communication system (Choi2  - ¶0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        July/14/2022



/IVAN O LATORRE/Primary Examiner, Art Unit 2414